DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “…a fourth control…” in line 2 of the claim. Claim 13, upon which claim 20 depends recites “a first control” and “a second control” but does not require a “third control”. Claim 18 requires a “third control”. It is unclear whether claim 20 as presently presented requires a “third control”. A third control is implied by virtue of the recitation of a fourth control, but it is not positively recited in the claim. Examiner suggests amending claim 20 to depend upon claim 18 which does positively recite “a third control” so as to clear up the confusion. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US PG Pub 2016/0317274).
Regarding claim 13, Liu teaches a conveyor for an implant having at least one cavity1, comprising:
a conveying handle (21) (See Fig. 10), a conveying cable (5) and a core wire (4), the conveying cable being a tubular body (note catheter 5 is tubular and has a lumen therein), a proximal end of the core wire connected to the conveying handle (note proximal end of wire 4 is inside handle 21) (See Fig. 10), and a distal end of the core wire penetrating through a distal end of the conveying cable (See Fig. 6 which shows the wire 4 extending beyond the end of catheter 5) from a proximal end of the conveying cable (See Fig. 10), wherein 
a first control (15) is provided on the conveying handle (21), and when the implant is connected to the distal end of the conveying cable (See Figs. 3-8), the first control controls the distal end of the core wire to extend into the implant to straighten the implant of a preset shape, or2 the first control controls the core wire to withdraw from the implant  (See paragraph [0031] which describes the wire 4 moving proximally in response to the button moving proximally) to restore the implant to the preset shape3, wherein 
the conveying handle is further provided with a second control (22), and the core wire cannot move relative to the conveying cable in the conveying cable when the core wire is locked by the second control (See paragraphs [0032]-[0034]); and
when the core wire is unlocked by the second control, the core wire can be controlled to move relative to the conveying cable in the conveying cable through the first control (See paragraphs [0032]-[0034]).
Regarding claim 14, Liu further teaches the first control (15) comprises a first key (button) and a guide rail (track in which the button slides), and the first key is sleeved outside the guide rail (See Fig. 10) and is slidable along an axial direction of the guide rail, and the proximal end of the core wire (4) is connected to the first key (note the wire is connected to the underside of button 15 – See Fid. 10).
Regarding claim 18, Liu further teaches the conveying handle is further provided with a third control (19), the distal end of the core wire is always closer to the distal end of the implant than the distal end of the conveying cable when the third control is in a locked state and the first control controls the core wire to move within the implant; and when the third control is in an unlocked state and the first control controls the core wire to be completely extracted out from the implant, the implant is released (See paragraph [0046]) and in the preset shape4 (See Figs 3, 4, and 10; paragraphs [0031]-[0034])).

Allowable Subject Matter
Claims 15, 17, 19, and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 15, the prior art of record does not teach or render obvious a delivery device (conveyor) for an implant featuring a first actuator (first control) with a slide (first key) having a ball member which interacts with defined protrusions along a guide rail such that the ball and the protrusions make a sound as the slide is slid along the guide rail in combination with the other elements as claimed.
With regard to claim 17,  the prior art of record does not teach or render obvious a delivery device (conveyor) for an implant featuring a second control that is a knob, an annular locking seat with an opening and a locking block where the core wire extends through the annular locking seat and the locking block extends into the locking seat through the opening where the knob rotates to lock and unlock the wire in the desired position in combination with the other elements as claimed.
With regard to claim 19, the prior art of record does not teach or render obvious a delivery device (conveyor) for an implant featuring a second key, a prying section and an elastic component where when the second key is not pressed, the elastic component is compressed and blocks the first control from controlling the core wire and when the second key is pressed, the restriction on the first control is released allowing the core wire to move towards the proximal end of the handle in combination with the other elements as claimed.
With regard to claims 21-24, the prior art of record does not teach or render obvious a delivery device (conveyor) for an implant featuring  a plurality of gears and a fourth control which is a fourth key and a gear baseboard where the combination of features of the fourth control and plurality of gears work in concert to limit the distance the core wire is controlled by the first control to pass out of the distal end of the conveying cable in combination with the other elements as claimed.
Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that this is a recitation of intended use in the preamble and not given full patentable weight, in that the prior art is not required to disclose this function/method of use. Since the body of the claim in the instant case fully and intrinsically sets forth all the limitations of the claimed invention, the preamble recitation of intended use is not considered a claim limitation. Additionally, MPEP 2111.02(II) states: “If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)”. In the instant case, the deployment device of Liu is capable of being used to deliver an implant having at least one cavity. It is further noted that the claim as presently presented does not positively recite the implant anywhere and as such, the prior art does not need to disclose an implant as described.
        2 It is noted that this claim recitation “the first control controls the distal end of the core wire to extend into the implant to straighten the implant of a preset shape, or the first control controls the core wire to withdraw from the implant to restore the implant to the preset shape” is presented in the alternative and as such the prior art only needs to meet one of the recited limitations. See MPEP §2173.05(h). In the instant case, Liu teaches the second alternate, the first control withdraws the core wire. 
        3 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, the implant (and any particular characteristics thereof) is not positively recited in the claim, rather the claim only requires the conveyor be capable of being used with an implant. Liu is capable of being used with an implant that has the recited characteristics.
        4 As stated above in foot notes 1 and 3, the implant (and any particular characteristics thereof) is not positively recited in the claim, rather the claim only requires the conveyor be capable of being used with an implant. Liu is capable of being used with an implant that has the recited characteristics.